Citation Nr: 0739816	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-17 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post operative 
residuals of bilateral inguinal hernias, currently evaluated 
as noncompensable.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 until May 
1946, from October 1947 until October 1951 and from January 
1952 until January 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  Thereafter, the veteran's claims 
file was returned to his local RO in St. Petersburg, Florida.

In October 2007, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In 
December 2007, the Board granted this motion.

A review of the record discloses the veteran applied for 
service connection for a persistent Hyaloid artery of the 
right eye and left ear hearing loss.  These claims have not 
been adjudicated and are REFERRED to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran has not had any confirmed recurrent hernias 
that are readily reducible and supported by truss or belt 
since undergoing surgery during service. 

2.  The veteran's surgical scarring in the inguinal area is 
painful on examination.


CONCLUSION OF LAW

The criteria for a 10 percent rating for post operative 
residuals of bilateral hernias have been approximated. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7338, 7804 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  
Rather, the RO provided notification of how to substantiate a 
service connection claim but failed to advise the veteran of 
the information necessary to substantiate an increased rating 
claim.  The June 2005 letter which addressed service 
connection informed the veteran of the evidence VA would seek 
to provide, the evidence the veteran was responsible for 
providing and encouraged the veteran to submit all evidence 
in his possession.  Subsequently, the veteran was sent 
notification of how VA assigns disability ratings and 
effective dates in a May 2006 letter.  Although neither 
letter addressed the evidence necessary to substantiate an 
increased evaluation claim, the Board finds that this error 
was not prejudicial as the veteran has demonstrated through 
statements to the VA actual knowledge of the evidence which 
would substantiate the claim.  In fact, after receiving the 
October 2005 rating decision and the May 2006 Statement of 
the Case, the veteran submitted additional private medical 
evidence in October 2005 and December 2006.  Furthermore, the 
veteran illustrated his understanding of the information 
needed to substantiate his claim in his October 2005 Notice 
of Disagreement, his June 2006 Substantive Appeal and a 
December 2006 statement in which the veteran specifically 
referred to facts and medical evidence which could be applied 
to the relevant Diagnostic Codes in this case.  

Therefore, the Board finds that the presumption of prejudice 
on the VA's part has been rebutted in this case as the 
veteran clearly had actual knowledge of the evidence he was 
required to submit and the veteran meaningfully participated 
in the processing of the claim by providing relevant 
evidence.  Therefore, it is reasonable to believe that the 
veteran understood what was needed to prevail. See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that this is a case in which the service medical 
records are unavailable.  In cases where the veteran's 
service records are unavailable through no fault of the 
veteran, there is a heightened obligation to assist the 
veteran in the development of his case. O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The heightened duty to assist the 
veteran in developing facts pertinent to his claim in a case 
where service medical records are presumed destroyed includes 
the obligation to search for alternative medical records. 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the veteran to 
obtain other forms of evidence, such as lay testimony. Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the VA outpatient 
examination reports, unit morning reports and private medical 
records.  The veteran submitted private medical records in 
support of his claim.  

In the present appeal, the lack of service medical records is 
not fatal to the claim as the appeal concerns entitlement to 
an increased evaluation.  Significantly, when service 
connection has been established, as in the present appeal, it 
is the present severity of the condition that is controlling. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Furthermore, the 
RO had previously notified the veteran of the missing records 
in July 1979, August 1979 and December 1979.  Additionally, 
the RO searched multiple times for the service medical 
records and ultimately obtained unit morning reports.  As 
such, all records which are existence have been obtained.

The veteran also was afforded a VA examination in August 
2005.  In his June 2006 Substantive Appeal, the veteran 
argued the August 2005 examination was insufficient to decide 
the claim.  The RO scheduled the veteran for another VA 
examination in March 2007; however, the veteran cancelled 
this examination.  Under the laws and regulations, the 
veteran has a responsibility of attending a VA examination to 
help establish entitlement to a claim. 38 C.F.R. §§ 3.326, 
3.327.  Failure to report to an examination without good 
cause has consequences including deciding the claim based 
upon the evidence in record and in some cases denying the 
claim. 38 C.F.R. § 3.655. Good cause includes, but is not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member. 38 C.F.R. 
§ 3.655(a).  

In the present case, although the veteran was unable to 
report to reexamination, there is other medical evidence in 
the file which would serve as a viable substitute for the 
scheduled examination. 38 C.F.R. § 3.326(b). Although the 
veteran alleged the August 2005 examination was not thorough 
and therefore less probative, the RO tried to accommodate the 
veteran by providing an additional examination which the 
veteran cancelled.  The reasons for cancellation were not 
provided and as such, the Board is unable to determine 
whether or not good cause existed.  However, in a March 2007 
statement, the veteran's representative indicated the veteran 
wished for a decision based upon the information in the 
claims file.  Therefore, because the veteran did not report 
to the reexamination and consistent with the March 2007 
statement, the claim will be decided based upon the evidence 
of record. 38 C.F.R. §§ 3.326, 3.655.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in June 2007, the veteran's representative indicated 
there was no additional evidence to submit.  Given the 
results favorable to the veteran, further development under 
the VCAA or other law would not result in a more favorable 
result for the veteran, or be of assistance to this inquiry.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The RO initially granted service connection for residuals of 
inguinal hernias in a January 1980 rating decision.  At that 
time, a noncompensable evaluation was assigned pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7399.  Subsequently, an 
April 1986 rating decision increased the rating evaluation to 
10 percent effective October 1985 under Diagnostic Code 7338.  
A reduction in the rating to noncompensable was proposed in a 
November 1986 rating decision and the noncompensable 
evaluation was reinstated in February 1987.  The reduction 
was upheld by the Board in November 1987 and the 
noncompensable evaluation has remained in effect since that 
time.  The veteran contends the noncompensable rating 
evaluation does not accurately reflect the severity of his 
disability.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance and 
the appeal will be allowed.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

As noted above, the veteran's hernia disability has 
previously been rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7338.  Under Diagnostic Code 7338, a noncompensable 
evaluation was assigned for a small, reducible hernia or a 
hernia without true hernia protrusion and for hernias that 
were remediable but not operated.  A compensable 10 percent 
rating may be assigned if there is evidence of a recurrent 
post-operative hernia that is readily reducible and well-
supported by a truss or belt.  A 30 percent rating may be 
assigned if there is a small, postoperative recurrent or 
unoperated irremediable hernia or a hernia that is not well 
supported by a truss or readily reducible.

Other potentially applicable Diagnostic Codes include the 
Diagnostic Codes for scars.  Under Diagnostic Code 7802, 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion with an area or areas of 
144 square inches (929 sq. cm.) or greater warrant a 10 
percent disability evaluation.  A note after the Diagnostic 
Code defined a superficial scar as one not associated with 
underlying soft tissue damage.  Alternatively, a 10 percent 
evaluation may be assigned for superficial unstable scars 
under Diagnostic Code 7803 or for superficial scars that are 
painful on examination under Diagnostic Code 7804.  A note 
after Diagnostic Code 7803 defined an unstable scar as one 
where there is a frequent loss of covering over the skin.  

The veteran underwent a VA examination in August 2005.  
During this examination the veteran explained he had not been 
seen by a physician for residuals of the inguinal hernia 
scars since 1987.  There was no evidence of reoccurrence.  
Clinical examination revealed bilateral scars in the inguinal 
area.  There was no inflammation or swelling.  The scars were 
described as well healed and very superficial.  There was no 
palpable tenderness throughout the scars.  The scars measured 
approximately 2 inches in length.  There was no adherence to 
underlying tissue and no instability of the scar.  There were 
no ulcerations, breakdown, elevations or depressions of the 
scars.  No edema or keloid formation was noted and the 
examiner indicated the scars were not disfiguring.  The 
diagnosis was bilateral inguinal hernia with normal healed 
surgical scars.  The examiner concluded there were no 
documented residual effects at the time of the examination.

An October 2005 letter from a private physician related the 
veteran had pain in the groin bilaterally with palpation 
while coughing.  A small bulge in the left groin was also 
noted with coughing.  The veteran complained of episodic pain 
in the groin since 1986 which persisted until the present 
time. 

A July 2006 private medical record reflected complaints of 
vague symptoms of the groin.  The physician indicated the 
veteran was concerned about the length of the scar and the 
possibility of residual disease in the groin.  Clinical 
examination reflected a scar on the right from a prior 
appendectomy and scars in the right groin and inguinal region 
and left inguinal region, each measuring about 8 to 10 
centimeters in length.  There was a little dimple in the 
right but it did not appear to be a hernia.  There was a 
possibility of a direct hernia on the left; however, the 
physician noted it was not tender.  The physician concluded 
there was scar tissue from prior bilateral hernia repairs.  
The physician related there was a possibility the veteran may 
have a recurrent hernia on the left but indicated a 
laparoscopic examination was needed to determine if there was 
a recurrent hernia.  The physician indicated that any 
adhesions could be lysed if the laparoscopic examination were 
performed. 

Examining the evidence in light of the above criteria, the 
Board finds an increased compensable evaluation is not 
warranted under Diagnostic Code 7338.  While a July 2006 
private record states that there was a possibility that he 
had a hernia on the left, this statement is considered 
speculative.  As such, it lacks probative value for the 
premise that the veteran has a recurrent hernia.  The 
physician stated that that in order to confirm the presence 
of a hernia that the veteran would have to undergo 
laparoscopic examination.  The Board finds that this is an 
invasive surgical procedure and will not order on Remand that 
the veteran undergo this surgery.  If in the future, the 
veteran was to get confirmed evidence of a hernia, he should 
submit this evidence to VA.

As no competent medical records have demonstrated a 
recurrent, readily reducible hernia well supported by a truss 
or belt, a compensable evaluation is not warranted under 
Diagnostic Code 7338.

However, the Board finds that the evidence approximates the 
criteria for a 10 percent evaluation under Diagnostic Codes 
7804.  Although the August 2005 VA examination described the 
scars as nontender, other competent medical evidence clearly 
noted pain of the groin.  While the private physicians did 
not specify that the pain pertained directly to the scars, it 
is significant that the scars were located in the right and 
left groin and the records clearly reflect complaints of pain 
in the groin.  Most significantly, Dr. R. clearly noted pain 
of the bilateral groin on palpation.  Furthermore, the 
veteran, on his June 2006 Substantive Appeal, indicated he 
had pain in the scars.  The veteran further related that he 
informed his physicians of this pain.  The veteran is 
competent to testify as to the symptoms he experienced, 
including the presence of pain in the scars. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board finds the veteran's 
testimony to be credible as there are no conflicting 
statements in the record nor is there any evidence suggesting 
the veteran was mistaken.  In fact, the October 2005 and 
September 2006 private medical records confirmed that the 
veteran did in fact report pain in the groin. See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  A rating in excess 
of 10 percent is not warranted as the scar does not include 
an area exceeding 12 square inches.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801.

Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and an evaluation of 10 percent based on painful 
hernia scar is granted.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).


ORDER

A 10 percent evaluation for post operative residuals of 
bilateral inguinal hernias is granted.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


